Citation Nr: 1106783	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-
connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, 
during the Vietnam Era.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO.

The issue of entitlement to a total disability rating based on 
individual unemployability for compensation purposes has been 
withdrawn, as indicated from a March 2010 written statement.  
Therefore, this issue is no longer on appeal.



FINDINGS OF FACT

1.  During the course of the appeal, the clinical signs and 
manifestations of the service-connected PTSD are shown to have 
been characterized by insomnia, irritability, indication of 
avoidance of war-related events, intrusive thoughts, flashbacks, 
nightmares, impairment of concentration and memory, disturbances 
in motivation in mood, difficulty in establishing work and social 
relationships, isolation, hypervigilance, exaggerated startle 
response, social avoidance, depression, anxiety, rumination, loss 
of energy, loss of interest, irritability, suicidal ideation 
without intent, anger problems, crying spells, trauma-related 
triggers, feelings of detachment and estrangement from others, 
emotional numbing, and decreased interest in hobbies and social 
activities.  

2.  With the assignment of a GAF score of 50 and 45 respectively, 
the service-connected disability picture is shown to more closely 
resemble that of occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking and 
mood and an inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 
70 percent, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130 including Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).
 
The Veteran was provided VCAA notice in February 2007, prior to 
the initial adjudication of his claim in a July 2007 rating 
decision.  An additional VCAA letter was sent in July 2009.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was afforded VA examinations in May 2007 and August 
2009.  The VA examinations are adequate for evaluation purposes 
because they addressed fully all of the Veteran's contentions 
regarding his PTSD, described completely his current PTSD 
symptomatology, and made findings appropriate to the Rating 
Schedule.  See 38 C.F.R. § 4.2 (2010).  

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his increased rating claim 
and the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) (2009) and that the 
Board can adjudicate the claim based on the current record.  

The evidence of record includes service treatment records, VA 
examination reports, VA treatment records, and statements and 
testimony from the Veteran and his representative.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal and to 
meaningfully participate in development of his claim.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.  


II.  Increased Rating for PTSD

The Veteran contends that a higher rating is warranted for his 
service-connected PTSD.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (i.e., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability rating for PTSD is warranted 
when the Veteran exhibits total occupational and 
social impairment due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (i.e., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (i.e., few friends, conflicts with peers or co-
workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (i.e., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (i.e., depressed, avoids friends, neglects family, and is 
unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as "mild" 
or "severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's application for an increased rating for service-
connected PTSD was received in January 2007.  Pursuant to 
38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the January 2007 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability had 
occurred.  

Thus, the Board must review the evidence from January 2006 and 
subsequent to determine whether higher ratings were merited for 
either disability during any applicable time period.

The VA treatment records dated from January 2006 to April 2007 
reflected that the Veteran had a history of depression and PTSD.  

A March 2007 VA treatment record reflected complaints of 
hypervigiliance, depression, and flashbacks.  The Veteran 
reported a great relationship with his parents and sister.  He 
was well groomed, cooperative and calm.  His affect was 
appropriate, but his mood was depressed, anxious and irritable.  
His thought processes were intact and logical.  There were no 
delusions, hallucinations, or suicidal or homicidal ideation.  He 
reported anxiety, but denied panic attacks.  His mood was 
depressed with decreased sleep, appetite, and low energy.  He 
reported having marital distress.  He stopped hunting and fishing 
because being in the forest reminds him of Vietnam.  He was 
assigned a GAF score range of 55 to 58.  

An April 2007 VA treatment records reflected a slightly anxious 
affect.  The Veteran's thoughts were logical and goal-directed.  
There was no evidence of hallucinations.  He denied suicidal or 
homicidal ideation.  He was diagnosed with chronic, severe PTSD 
with recurrent major depression.  

The Veteran complained of difficulty sleeping, flashbacks, 
nightmares, irritability, depressed mood, marital difficulties, 
anger-management issues, social avoidance/withdrawn, being overly 
watchful and jumpy, feeling like others were following him 
around, "hearing a voice," but denied any command 
hallucinations, decreased energy and enjoyment in activities he 
use to enjoy.  He tended to spend his time alone working in the 
yard or helping his wife in her daycare.  He reported feelings of 
worthlessness, memory and concentration difficulties, frequent 
crying spells and intense periods of sadness.  He denied thoughts 
of suicide or self harm, but at times felt that he would be 
better off dead.  

A February 2007 written statement from the Veteran's spouse noted 
that the Veteran suffered from restless nights and insomnia.  He 
startled (i.e., jumpy) easily with loud noise, such as fireworks.  
He had difficulty with closed spaces (i.e., tunnels) and avoided 
sitting with his back to people.

In February 2007, the Veteran reported, in part, that he worked 
part-time as a pastor for a small church.  He also reported that 
he and his wife were not as close as they use to be.

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported that he had difficulty with PTSD, anxiety 
(moderate to severe), depression, insomnia, anger problems, 
decreased energy, crying spells (3 to 4 times per week), suicidal 
ideation without intent, flashbacks, nightmares (3 to 4 times per 
week), exaggerated startle response, avoidance, trauma-related 
triggers, irritability, difficulty concentrating, hypervigilance, 
feelings of detachment and estrangement from others, emotional 
numbing, decreased interest in hobbies and social activities, 
difficulty with recall, and panic attacks (2 times per week).  

The Veteran was prescribed Sertraline and Trazodone.  He worked 
part-time.  He reported being limited in his ability to work 
because of his mental health.  He did all of his activities of 
daily living.  He lived with his wife and had two grown children.  
He had been married to his wife since 1971.  He reported briefly 
visiting with relatives and friends (3 to 4 times per week), but 
tried not socialize more than necessary.  He attended church 
several times per month.  

The VA examiner noted that the Veteran was moderately impaired 
regarding his social, recreational, familial and leisure 
activities.  His overall affect was appropriate to his thought 
content.  There was no evidence of psychosis, ideas of reference, 
hallucinations or delusions. 

Upon mental status examination, the Veteran was noted to be 
alert, oriented and cooperative.  There was no evidence of any 
formal thought disorder.  His affect was anxious and depressed.  
The Veteran was diagnosed with PTSD and Depressive Disorder NOS, 
mainly secondary to his PTSD.  

The VA examiner noted that the  Veteran showed moderate 
impairment in social, recreational, familial and leisure 
activities.  He was assigned a GAF score of 50.  The Veteran was 
capable of managing his own funds.  

With regards to occupational and social functioning, the Veteran 
showed reduced reliability and productivity and at least moderate 
impairment in the social realm.  It was noted that he was 
dependent on his psychotropic medication in order to function.  

The VA treatment records dated from May 2007 to April 2009 
reflect treatment for PTSD and depression.  In June 2008, the 
Veteran reported flashbacks, irritability, anger surges, 
avoidance and emotional numbing.  He reported fleeting thoughts 
of death, but denied suicidal thinking or planning.  He noted 
increased difficulty with his relationship with his father due to 
critical tone/comments and ongoing marital tension.  

A July 2008 VA treatment record noted improvement with PTSD with 
restart of Sertraline and Trazodone.  

A September 2008 VA treatment record noted that his medication 
was helping with his symptoms.  He felt more connected with his 
wife and had improved sleep.  Upon mental status examination, the 
Veteran was well-groomed; his mood was normal; his thought 
processes were goal directed, and his insight and judgment were 
good.  

A February 2009 VA treatment record noted fleeting thoughts of 
suicide without intent.  The Veteran was assessed with 
exacerbation of PTSD with increase irritability and insomnia.  

In March 2009, the Veteran reported that communication with his 
wife and his irritability had improved.  His sleep was fair with 
Trazadone.  He denied suicidal or homicidal thoughts.  He looked 
forward to going on vacation and fishing.  

Upon mental status examination, the Veteran's appearance was 
well-groomed; his activity level and speech were normal.  Thought 
process was goal-oriented.  His insight and judgment were good.  
He was diagnosed with chronic PTSD with stabilization of 
irritability and improvement in marital communication.

The Veteran was afforded a VA examination in August 2009 and 
reported having recently had a medication adjustment, which 
initially helped with his symptomatology, but then he returned 
back to slightly below baseline.  He reported having anxiety, 
depression, anger, irritability and decreased energy.  He 
reported sleep disturbances despite medication.  He had 
persistent thoughts of suicide without intent.  

The Veteran was only employed part-time as a pastor because of 
his mental health issues.  He maintains his activities of daily 
living, such as dressing, bathing, and feeding himself.  He lived 
with his wife and had been married since 1971 and had become 
increasingly irritable with his wife.  

The Veteran had two grown children and socialized with members of 
his parish for work purposes, but did not participate in 
recreational activities with others.  He attended church weekly.  
The VA examiner noted that the Veteran continued to be moderately 
to severely impaired in social, recreational, and familial and 
leisure activities.

Upon mental status examination, the Veteran was alert, oriented 
and cooperative.  There were no gross signs of a thought 
disorder, loosened associations, flight of ideas, hallucinations, 
delusions, obsessions, compulsions or phobias.  He appeared 
tense, guarded and anxious and reported having trauma-related 
flashbacks and nightmares, startle response, hypervigilance, 
interpersonal guardedness, avoidance of and exaggerated response 
to trauma-related triggers, irritability, anger outbursts, 
difficulty with sleep, restlessness throughout the night, 
difficulty with memory recall, decreased interest in hobbies and 
social activities, detachment and estrangement from others, and 
emotional numbing.  

The Veteran denied having panic attacks and crying spells, but 
admitted to suicidal ideation.  Insight and judgment appeared 
superficial, but adequate.  Intellectual capacity was intact, 
albeit, with difficulty in focusing, attention, and 
concentration.  The Veteran was diagnosed with PTSD and 
associated depression.  He was assigned a GAF score of 45.  

The VA examiner noted that the Veteran had moderate to severe 
impairment in social and occupational recreation and familial 
functioning.  The Veteran was found to be competent to handle his 
own financial affairs.  

A November 2009 VA treatment record noted increased emotional 
reactivity with the Veteran's spouse.  He denied having 
hallucinations or paranoid feelings.  He was assessed with an 
exacerbation of PTSD with elevations in marital stressors due to 
impaired communication.  The Veteran declined the option of 
voluntary hospitalization and did not meet the criteria for 
hospitalization.  

A December 2009 VA treatment record reflected that the Veteran 
suffered from irritability, nightmares and difficulty trusting 
others.  He denied homicidal ideation, but reported fleeting 
thoughts of suicide, but denied intent.  

At the recent hearing in December 2010, the Veteran testified, in 
part, that he suffered from anxiety, depression, insomnia, panic 
attacks (5 times per week), social avoidance, impaired memory and 
difficulty maintaining hygiene.  He also could not work full-time 
as a pastor because of his mental health, but was able to 
maintain part-time employment.

The Board initially notes that GAF scores are significant 
descriptive statements referable to the Veteran's disability 
picture that must be considered in this case.  However, they must 
be weighed in light of all relevant evidence.  See, i.e., Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet 
App. 429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).  

In resolving all reasonable doubt in favor of the Veteran, the 
medical evidence tends to show that the service-connected PTSD 
currently is productive of a disability picture that more nearly 
approximates the criteria for the assignment of a 70 percent for 
the entire appeal period.  

The service-connected PTSD is shown by the VA medical reports and 
examinations to have been manifested by symptoms such as 
insomnia, irritability, indication of avoidance of war-related 
events, intrusive thoughts, flashbacks, nightmares, impairment of 
concentration and memory, disturbances in motivation in mood, 
difficulty in establishing work and social relationships, 
isolation, hypervigilance, exaggerated startle response, social 
avoidance, depression, anxiety, rumination, loss of energy, loss 
of interest, irritability, suicidal ideation without intent, 
anger problems, crying spells, trauma-related triggers, feelings 
of detachment and estrangement from others, emotional numbing, 
and decreased interest in hobbies and social activities.

The August 2009 VA examiner found that the Veteran suffered from 
moderate to severe impairment in social and occupational 
recreation and familial functioning and assigned a GAF score of 
45.  

This was consistent with the May 2007 VA examiner's findings of 
reduced reliability and productivity and at least moderate 
impairment in the social realm.  (Emphasis added).  

Further, the May 2007 VA examiner noted that the Veteran was 
dependent on his psychotropic medication to function and assigned 
a GAF score of 50.  These medical opinions are suggestive of 
increased impairment above that contemplated by the assigned 50 
percent rating.  

The Board notes that it has attributed all symptomatology 
relating depression to the Veteran's service-connected PTSD given 
that such symptomatology was found to be related to the PTSD by 
multiple VA examiners.  Mittleider v. West, 11 Vet. App. 181 
(1998).  

Accordingly, on this record, an increased rating of 70 percent, 
but no more for the service-connected PTSD is granted for the 
entire period of the appeal.

A schedular rating of 100 percent consistent with total social 
and industrial inadaptability is not assignable.  Although his 
PTSD symptoms prevent him from working full-time, they do not 
reach the level of those manifestations for the 100 percent 
schedular evaluation.  

Specifically, this inability to work full-time has not been due 
to gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living such 
as disorientation to time or place; or memory loss for names of 
close relatives, his own occupation or his own name.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There is no 
showing that the service-connected psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
obviate the application of regular schedular criteria established 
for the purpose of rating the service-connected disability.  

As outlined by the Court of Appeals for Veterans Claims, the 
Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, as the Veteran's symptoms are addressed by the 
applicable rating criteria, the initial requirement of the Thun 
analysis is not met, ending the Board's inquiry.




ORDER

An increased rating of 70 percent, but no more for the service-
connected PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


